Citation Nr: 0938881	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a mood disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to November 
1979, and from December 1990 to June 1991.  He also had 
service in the U.S. Army National Guard of Iowa.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's mood disorder is manifested by short-term 
memory problems, depression, trouble focusing, anxiety, 
anger, irritability, short temper, agitation, trouble 
sleeping, occasional crying spells, low energy and 
motivation, low self-esteem, reduced interest in pleasurable 
activities, hypervigilance, avoidance of crowds, sense of 
detachment from others, exaggerated startle response, 
nightmares, and anxiety attacks.  The evidence also shows 
that the Veteran has been alert and fully oriented with 
depressed and anxious mood and affect, normal thought content 
and thought process, normal speech, normal associations, 
normal appearance, normal insight and judgment, normal 
knowledge, normal or borderline memory, mild concentration 
impairment, no hallucinations or delusions, and suicidal 
thoughts without plan or intent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an increased 
evaluation for a mood disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a June 2009 readjudication of the 
Veteran's claim, letters dated in November 2005 and July 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 
No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re- adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded two VA examinations with regard to 
his mood disorder.  38 C.F.R. § 3.159(c)(4).  The Veteran has 
not indicated that he found these examinations to be 
inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Moreover, the Board finds that the VA examinations obtained 
in this case are more than adequate, and they provide 
sufficient detail to determine the severity of the Veteran's 
mood disorder.  Finally, there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a January 2005 rating decision, the RO granted service 
connection for a mood disorder and assigned a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9435, 
effective June 18, 2002.  In September 2005, the Veteran 
filed a claim for an increased evaluation for his service-
connected mood disorder.  By a July 2006 rating decision, the 
RO denied the Veteran's claim for an increased evaluation.  
In August 2006, the Veteran filed a notice of disagreement 
with regard to the July 2006 rating decision, and in May 
2007, he perfected his appeal.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9435, a mood disorder is rated as 
30 percent disabling when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
application when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 reveals moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV at 46-47.

In June 2005, the Veteran underwent a neuropsychological 
evaluation.  The Veteran complained of memory problems and 
trouble focusing.  He reported that he worked as a truck 
driver driving a service truck, changing tires, and managing 
the store in which he worked.  Intelligence testing revealed 
that the Veteran performed in the average range of overall 
functioning with similar vocabulary and abstraction 
performances, and in the superior range of functioning on 
mechanical reasoning testing.  Academic testing showed 
borderline abilities in reading and spelling and low average 
performance in arithmetic.  Attention testing was entirely 
normal.  Memory testing showed average visual recall but 
borderline verbal recall.  The Veteran demonstrated 
borderline memory capacity overall.  Language testing showed 
below average verbal associative fluency and visual 
confrontation naming but more efficient performance with 
categorically generated words.  Motor testing showed normal 
fine motor coordination.  Sensory testing revealed mild 
problems on measures of central auditory processing with both 
verbal and non-verbal sound discrimination.  He performed 
within normal limits in his capacity for visual-spatial 
processing and organization.  Higher integrative functioning 
showed normal capacity to establish, maintain, and switch 
cognitive set; normal inductive reasoning; normal mental 
processing speed; and no preservative thinking.  Emotional 
testing showed significant symptoms of depression.  The 
Veteran denied suicidal ideation, but indicated that he 
sometimes felt as if others would be better off if he were 
dead.  The diagnoses were amnestic disorder, not otherwise 
specified; dysthymic disorder; and learning disability, not 
otherwise specified.  A GAF score of 60 was assigned.  The 
examiner noted that the Veteran appeared to have longstanding 
issues of depression of a low-grade variety, and that his 
mood may be related to decreased cognitive efficiency, as he 
had frustrations at work and in daily activities.  


VA treatment records from July 2005 through June 2006 reveal 
treatment for a mood disorder.  In July 2005, the Veteran 
complained of depression and inability to perform his work 
activities.  The Veteran's wife noted that the Veteran had 
violent outbursts, and that the Veteran verbalized that he 
could not "take it anymore" and that people would be better 
off if he was not there, but that he denied suicidal intent 
or plan to harm others.  The Veteran's wife also reported 
that the Veteran was depressed, anxious, angry, and agitated.  
Another July 2005 treatment record reflects that the Veteran 
was referring to his job when he said that he could not "do 
it anymore," explaining that he felt overwhelmed at work.  
The Veteran denied homicidal ideation, but stated that he had 
a severe temper and a tendency to get angry over any small 
thing.  He reported that he "bawled like a baby" after 
losing his temper at work, and that he had difficulty 
sleeping.  The diagnosis was depression.  

In August 2005, the Veteran complained of chronic sadness of 
mood, low energy and motivation, poor sleep, irritability, 
low self-esteem, and reduced interest in pleasurable 
activities.  He reported that his symptoms affected his job 
and home activities.  He also noted problems with short-term 
memory loss, and reduced concentration.  He stated that his 
marriage was very good and denied any stressors at home.  He 
noted that he worked driving a farm service truck and 
changing tractor tires.  Mental status examination revealed 
the Veteran's appearance, speech, thought process, thought 
content, associations, insight, judgment, and fund of 
knowledge to be within normal limits.  His mood and affect 
were depressed.  The diagnosis was major depressive disorder 
with dysthymia, and a GAF score of 55 was assigned.  

A September 2005 treatment record reflects the Veteran's 
complaints of depressive symptoms including chronic sadness, 
low energy and poor motivation, poor sleep, irritability, low 
self-esteem, and reduced interest in pleasurable activities.  
He reported reduced ability to work due to these symptoms, 
indicating that he was unable to work 40 hours per week in 
the prior 7 weeks.  His wife noted that his depressive 
symptoms were getting worse daily.  The Veteran also endorsed 
problems with short-term memory loss.  Mental status 
examination revealed appearance, speech, thought process, 
associations, thought content, insight and judgment, and fund 
of knowledge to be within normal limits.  Mood and affect 
were depressed.  The Veteran was alert and oriented.  The 
diagnoses were recurrent moderate major depressive disorder 
and dysthymia.  A GAF score of 55 was assigned.  

An October 2005 treatment record reflects the Veteran's 
complaints of angry, irritable, and depressed mood; low 
energy; and poor sleep.  He stated that he missed 4 days of 
work in the prior 4 weeks due to irritability, and that he 
was unable to work 40 hours per week for the prior 11 weeks.  
He also noted memory difficulty.  Mental status examination 
revealed appearance, speech, thought process, associations, 
thought content, insight and judgment, and fund of knowledge 
to be within normal limits.  Mood and affect were depressed, 
reported as a 6 on a 1 to 10 scale.  The Veteran was alert 
and fully oriented.  The diagnoses were moderate recurrent 
major depressive disorder and dysthymia, and a GAF score of 
55 was assigned.

A February 2006 VA treatment record notes the Veteran's 
complaints of continued irritability.  He reported that his 
mood improved with medication, and that he was less 
depressed.  He noted continued low energy and trouble 
sleeping, and that his medication caused night sweats.  He 
stated that he was able to work 40 hours per week.  He also 
noted difficulty with short-term memory.  Mental status 
examination revealed appearance, speech, thought process, 
associations, thought content, insight and judgment, and fund 
of knowledge to be within normal limits.  Mood and affect 
were depressed, and reported as a 6 on a 1 to 10 scale.  The 
Veteran was alert and fully oriented.  The diagnoses were 
moderate recurrent major depressive disorder and dysthymia, 
and a GAF score of 60 was assigned.  

A June 2006 treatment record reveals complaints of 
depression, stress, and sleep disturbance.  He reported that 
he was self-employed, and working 45 hours per week.  He also 
noted poor energy and problems with short-term memory.  
Mental status examination revealed appearance, speech, 
thought process, associations, thought content, insight and 
judgment, and fund of knowledge to be within normal limits.  
Mood and affect were depressed, and described as a 6 on a 1 
to 10 scale.  The Veteran was alert and fully oriented.  The 
diagnoses were moderate recurrent major depressive disorder 
and dysthymia, and a GAF score of 60 was assigned.  


Another June 2006 treatment record notes that the Veteran 
reported having difficulty performing his job due to back 
pain and depression.  The Veteran's wife stated that the 
Veteran had to work by himself due to his anger.

In June 2006, the Veteran underwent a VA mental disorders 
examination.  The Veteran complained of pain and physical 
problems, and sleep disturbance related to sleep apnea.  The 
Veteran also noted that he was working 45 hours per week as a 
tire technician and general mechanic, and that he lived with 
his wife and his wife's daughter.  The Veteran reported that 
he did yard work at home and that he helped with inside 
housework.  He noted that he mainly engaged in activities 
with his wife, and that they generally did not socialize much 
as a couple.  He reported that they saw relatives and went to 
automobile races, and that on occasion, he would go fishing 
with one of his friends.  He stated that his job was too hard 
on his body, and conveyed the general idea that he worked a 
lot of extra hours.  With regard to his depressive symptoms, 
the Veteran denied suicidal thoughts, but noted having stated 
passive thoughts that the world would be better off without 
him.  He denied crying spells, but endorsed sleep 
difficulties, self criticism, anger, and poor memory.  
Examination revealed the Veteran to be tired and sleep 
deprived with some depression.  His speech was logical and 
related, with no indication of hallucinations, delusions, or 
formal thought disorder.  There were no flights of ideas, no 
loosening of associations, and no obsessions or compulsions.  
The Veteran was fully oriented.  The diagnoses were mood 
disorder due to general medical conditions and amnestic 
disorder, not otherwise specified.  A GAF score of 55 was 
assigned.  The VA examiner reported that the Veteran's memory 
problem "would seem to interfere to some extent with his 
ability to concentrate and perform at work and at home."  
The VA examiner also noted that the Veteran was depressed 
because of his physical problems, but that the Veteran's 
medical problems included items which were not service-
connected, including "gout, kidney stones, apnea, amnestic 
disorder, etc."  The VA examiner concluded that the Veteran 
did "not appear to show a high level of impairment due to 
potentially compensable mental disorder, and only a portion 
of the depression he shows would seem to be directly 
ascribable or a derivative from service-connected medical 
problems, as opposed to non-service connected ones."

In a July 2006 statement, J.H. reported that the Veteran was 
experiencing a high level of anxiety and depression, and that 
he was very short tempered and "emotionally liable."  J.H. 
also stated that the Veteran "should not be working as a 
tire mechanic and that with his anxiety issues and chronic 
pain . . . we should most likely find that an employment goal 
was not currently feasible."

During an October 2006 hearing before the RO, the Veteran 
reported symptoms including trouble controlling anger, 
difficulty dealing with others, sleep disturbance, and 
anxiety.  He also noted anxiety attacks several times per 
day, and memory loss.  The Veteran's wife testified that the 
Veteran threw a hammer in her direction one day.  She noted 
that the Veteran had friends who understood what he went 
through and people that he could talk to.  She reported that 
they did not have a social life.  The Veteran stated that he 
missed work due to his mood disorder.

VA treatment records from September 2007 through September 
2008 reflect continued treatment for a mood disorder.  A 
September 2007 treatment record notes that the Veteran 
reported "that his 'PTSD' is bad."  However, the VA 
physician noted that the Veteran had not been seen for mental 
health problems since the prior year and that he had not 
filled any medications from that time, although his wife 
stated that he was still taking them and recently got them in 
the mail.  The VA physician further indicated that the 
Veteran did not have "any condition that would qualify him 
to be disabled."  The diagnoses were depression and anger 
control.  

An April 2008 treatment record reflects that the Veteran's 
wife reported that she saw an improvement when the Veteran 
took his medication regularly, but that he was not taking his 
medication "per orders."  He reported low mood and 
irritability, impaired sleep, and excessive sweating due to 
the medication.  He noted that he was no longer working 
outside of the home.  He denied suicidal and homicidal 
ideation.  He also reported short-term memory problems.  
Mental status examination revealed appearance, speech, 
thought process, associations, thought content, insight and 
judgment, and fund of knowledge were within normal limits.  
Mood and affect were depressed and anxious.  The Veteran was 
alert and fully oriented.  The diagnoses were recurrent 
moderate major depressive disorder and dysthymia.  A GAF 
score of 55 was assigned.  A September 2008 treatment record 
reveals the Veteran's complaints of sleep disturbance, 
variable mood, low motivation, and variable energy.  The 
Veteran indicated that he did not work outside of the home.  
He denied suicidal and homicidal ideation, but reported 
short-term memory loss.  Mental status examination revealed 
appearance, speech, thought process, associations, thought 
content, insight and judgment, and fund of knowledge were 
within normal limits.  Mood and affect were depressed and 
anxious.  The Veteran was alert and fully oriented.  The 
diagnoses were moderate recurrent major depressive disorder 
and dysthymia.  A GAF score of 55 was assigned.

In August 2008, the Veteran underwent a VA mental disorders 
examination.  The report notes his complaints of disturbed 
sleep, anger, depression, hypervigilance, avoiding crowds, 
avoiding guns, sense of detachment from others, exaggerated 
startle response, nightmares, occasional crying spells, and 
worrying.  He denied panic attacks and any indication of 
obsessions or compulsions.  The Veteran reported that he was 
no longer employed, and indicated that he quit his job two to 
three months prior following a disagreement with a co-worker 
and that his employer would not allow him to return.  He 
stated that he spent most of his time at home doing household 
chores, minor tasks, watching television, and helping friends 
and acquaintances with mechanical problems, such as locating 
needed parts.  He noted that he assisted his wife at her 
family's restaurant but did not get paid.  He denied any 
suicidal or homicidal ideation.  The Veteran also endorsed 
memory trouble, and regarded himself as cognitively impaired.  
He described difficulty learning to use basic appliances such 
as a dishwasher despite retaining mechanical skills, 
including being able to restore combustion engines.  He noted 
feeling discouraged and sick of life challenges and generally 
expressed feelings of hopelessness and helplessness.  
Objective testing of memory and concentration suggested that 
his abilities were grossly within normal limits, but also 
suggested mild impairment of concentration.  Long-term memory 
was adequate.  His responses to questions were coherent and 
goal-directed, and there were no indications of delusions.  
The diagnoses were mood disorder secondary to general medical 
condition; dysthymic disorder; amnestic disorder, not 
otherwise specified; and learning disorder, not otherwise 
specified.  A GAF score of 51 was assigned.  The VA physician 
concluded that the Veteran's "current level of symptoms" 
were "within the same range of symptoms identified at 
previous assessments; that is, overall not significantly 
changed since the last compensation and pension exam of this 
type."

In a June 2009 addendum to the August 2008 VA examination 
report, the VA examiner reported that it seemed "more likely 
than not that the dysthymic disorder refers to the same 
symptoms and impairment as that previously diagnosed as 
[m]ood [d]isorder."  The examiner also noted that it was 
"less likely than not" that the Veteran's learning disorder 
was due to military service or his mood disorder.  The VA 
examiner further reported that the etiology of the amnestic 
disorder was not clear, but that the medical evidence of 
record seemed to suggest that the dysthymic disorder was a 
"consequence of the amnestic disorder" but not that the 
amnestic disorder was caused by the dysthymic disorder.  
Thus, the VA examiner also concluded that there was not 
sufficient evidence to "support considering Learning 
Disorder or Amnestic Disorder as secondary to the Mood 
Disorder for which service-connected status has previously 
been established."

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 30 percent for the 
Veteran's service-connected mood disorder.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The Veteran's GAF scores of 51, 55, and 60 indicate 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran has reported short-term memory trouble, problems 
focusing, depression, suicidal thoughts without plan or 
intent, anxiety, anger, irritability, short temper, and 
problems sleeping.  He has also noted occasional crying 
spells, low self-esteem, reduced interest in pleasurable 
activities, reduced concentration, hypervigilance, avoidance 
of crowds and guns, sense of detachment from others, 
exaggerated startle response, and nightmares.  During his 
October 2006 hearing, the Veteran reported anxiety attacks 
several times per day, but during his August 2008 VA 
examination, he denied a history of panic attacks.  The 
medical evidence of record reflects that the Veteran 
regularly had normal appearance, speech, thought process, 
thought content, associations, insight and judgment, and fund 
of knowledge.  He also regularly had a depressed and anxious 
mood and affect.  His speech was reported as logical and 
there were no flight of ideas, hallucinations, or delusions.  
He was regularly alert and fully oriented.  Although there 
was a mild impairment in concentration noted, the Veteran's 
memory was found to be normal or borderline on objective 
examination.  The Veteran reported that his marriage was 
good, and that he engaged in activities with is wife, visited 
relatives, went to automobile races, and on occasion went 
fishing with friends.  Although the Veteran's wife reported 
that they had no social life, she noted that the Veteran had 
people that he could talk with and a few close friends.  The 
Veteran worked as a general mechanic, tire technician, and 
truck driver in a tire and mechanical shop, and endorsed 
difficulty working with others due to his symptoms.  He quit 
his job after an argument with a co-worker, and was 
prohibited from returning.  

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's mood disorder 
meets the criteria for the next higher disability rating of 
50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9435.  Although there is evidence of a depressed affect, some 
subjective evidence of short-term memory impairment, and 
disturbances in motivation and mood, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
both short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.  In 
addition, while the Veteran reported difficulty getting along 
with co-workers, both the Veteran and his wife noted that he 
had friends that he could talk to.  Moreover, although the 
Veteran endorsed anxiety attacks daily during his October 
2006 RO hearing, he denied a history of panic attacks during 
his August 2008 VA examination.  38 C.F.R. § 4.130, 
Diagnostic Code 9435.  Accordingly, an increased rating 
greater than 30 percent for a mood disorder is not warranted.  
Id.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's mood disorder is evaluated as a mental disorder 
pursuant to 38 C.F.R. § 4.130, the criteria of which is found 
by the Board to specifically contemplate the level of 
disability and symptomatology.  As noted above, the Veteran's 
mood disorder is manifested by short-term memory problems, 
depression, trouble focusing, anxiety, anger, irritability, 
short temper, agitation, trouble sleeping, occasional crying 
spells, low energy and motivation, low self esteem, reduced 
interest in pleasurable activities, hypervigilance, avoidance 
of crowds, sense of detachment from others, exaggerated 
startle response, nightmares, and anxiety attacks.  The 
evidence also shows that the Veteran has been alert and fully 
oriented with depressed and anxious mood and affect, normal 
thought content and thought process, normal speech, normal 
associations, normal appearance, normal insight and judgment, 
normal knowledge, normal or borderline memory, mild 
concentration impairment, no hallucinations or delusions, and 
suicidal thoughts without plan or intent.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 30 percent 
disability rating for his service-connected mood disorder.  A 
rating in excess thereof is provided for certain 
manifestations of the service-connected mood disorder but the 
medical evidence of record does not demonstrate that such 
manifestations were present in this case.  The criteria for a 
30 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required. 

After review of the evidence of record, there is no evidence 
of record that would warrant a rating in excess of 30 percent 
for the Veteran's service-connected mood disorder at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating in excess of 30 percent for a mood 
disorder is denied.


REMAND

In April 2007, the Veteran submitted a statement indicating 
that he lost his job that month, in part, due to his service-
connected mood disorder.  In addition, in a September 2009 
informal hearing presentation, the Veteran's representative 
reported that the Veteran "was forced to discontinue 
employment as a result of his ongoing mental problems."  The 
Veteran has therefore raised the issue of entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  As the RO has 
not yet considered whether the Veteran is entitled to TDIU, 
the issue must be remanded to the RO for consideration.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2.  The RO must provide the Veteran with 
an examination to determine the effects of 
his service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  The RO must then adjudicate the issue 
of whether TDIU is warranted.  If the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


